DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1, the word “useful” is unwarranted since it is a relative term and although the specification defines and describes on page 2, lines 14-17: “The useful region of the substrate refers to the region on which the fibrous material web is actually formed and/or transported. The useful region can extend across the entire width of the substrate or else only across a smaller region which is spaced apart from the lateral peripheries.”  Therefore, for the purpose of the examination, “useful region” is strictly interpreted in the context of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over by MICHAEL STRAUB et al. (DE 102012210765 A1) in view of Edwin X. Graf (US 5837102 A). 

Regarding claim 16, STRAUB discloses:  A clothing (Claim 1 and para [0008] discloses “It is also the object of the invention to provide a paper machine clothing in the form of a flat substrate, in particular a laser-drilled film.”) for a machine for producing a fibrous material web (para [0004]), the clothing comprising: a substrate (para [0008]) having an upper side, a lower side, two lateral peripheries (para [0032-34] and Figure 1 disclose a cross section of a flat substrate having an upper side, a lower side, two lateral peripheries.), and a useful region between said two lateral peripheries (para [0035-38] and Figure 1 disclose a useful region.), said useful region having a plurality of passage ducts formed therein connecting said upper side to said lower side of said substrate (Fig. 1, para [0035-36]), wherein an internal surface of at least one of said passage ducts, in said useful region of said substrate having a mean roughness depth (As disclosed on para [0007] “When used in paper machines, the 

However, STRAUB does not expressly disclose:  said substrate having the mean roughness depth being more than 4 µm.
In the same filed of art, Graf discloses:  said substrate having the mean roughness depth being more than 4 µm (Figs. 3-4 and Col. 3, lines 8-10 discloses “In the embodiment shown in FIGS. 3 and 4 sheet 12 is fabricated from polyester film having a thickness of between approximately 0.005 inch =127 µm and 0.050 inch= 1270 µm.”).   Although Graf does not expressly teaches that the substrate having a mean roughness depth being more than 4 µm, but absent of shown a surprising results 4 µm produces, Examiner views that it would have been obvious that an average artisan could utilize the teaching of the Graf so as to achieve the specific value of mean roughness depth as disclosed by the claimed invention.    
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify STRAUB by using a mean roughness depth being more than 4 µm as taught by Graf.  Similarly, one of ordinary skill in the art, upon reading the Graf 

Regarding claim 17, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  Graf further discloses: wherein the mean roughness depth is less than 20 µm (Graf in Figs. 3-4 and Col. 3, lines 8-10 discloses “In the embodiment shown in FIGS. 3 and 4 sheet 12 is fabricated from polyester film having a thickness of between approximately 0.005 and 0.050 inch.”  It should be noted that a mean roughness depth being more than 4 µm or higher is dependent on the specific design requirements and intended use thereof and therefore, it is obvious that an average artisan could manipulate the numerical value of the depth or thickness of the substrate via routine optimization.).

Regarding claim 18, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  Graf further discloses:  wherein said substrate is a laser-drilled substrate (Fig. 5, element 12.); and said passage ducts are incorporated into said substrate by means of a laser (Fig. 5, element 16.).

Regarding claim 19, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  Graf further discloses:   wherein a ratio between a minimum diameter of said passage ducts and a thickness of said substrate is between 1:3 and 1:10 (Graf in claim 9 discloses that the diameter of the each hole is 0.060 inch and claim 11 discloses a sheet has a thickness of between approximately 0.005 and 0.050 inch.  Even though Graf does not expressly disclose the ratio of 1:3 and 1:10, but it is obvious that an average artisan could manipulate the numerical value of the diameter of the hole or thickness of the substrate to determine the ratio of these two via routine optimization.). 

STRAUB in view of Graf discloses all of the limitations of its base claim 16.  Graf further discloses:    wherein said substrate has a matrix material with filler particles, wherein a material of said filler particles when irradiated with laser light is able to be brought to a gas phase more slowly or rapidly than said matrix material (Fig. 5, Col. 3, lines 32-41 disclose “Surface 20 includes generally rounded projections 26 and generally rounded depressions 28, only a small number of which are shown in FIGS. 3-5 for simplicity. Projections 26 have an average height h (FIG. 7) extending from the bottom of depressions 28 at the base of projections 26 to the top of projections 26. Height h measures at least 125 microns (µm; approximately 0.005 inch). Projections 26 and depressions 28 are shown in FIG. 7 as being substantially sinusoidal with even spacing there between and equal heights h.  And Fig. 5, Col. 4, lines 26-32 disclose “…laser 16 may be used to create holes 14 in sheet 12 quickly and cleanly (FIG. 5). Laser 16 provides a laser output 22 with a particular size and intensity which may be variable. An electronic controller 18 connected to laser 16 via conductor 24 may be programmed to direct laser 16 to cut holes 14 in any desired size, pattern, spacing or shape, or even randomly.”).

Regarding claim 21, STRAUB in view of Graf discloses all of the limitations of its base claim 20.  Graf further discloses:  wherein said filler particles have a mean diameter between 20 µm and 150 µm (Graf discloses the rounded projections 26 and generally rounded depressions 28 on the surface 28 that could be considered similar to the filler particles.  Even though Graf does not expressly disclose the mean diameter of filler particles, but it is obvious that an average artisan could manipulate the numerical value of the diameter of the of filler particles via routine optimization.).

Regarding claim 22, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  Graf further discloses:   wherein said substrate is formed from a plurality of layers (The sheet 12 in Graf is similar to the substrate and could be made from various material such as plastic as one layer or 

Regarding claim 23, STRAUB in view of Graf discloses all of the limitations of its base claim 22.  STRAUB further discloses:  wherein a basic shape of said passage ducts at a border between two neighboring said layers of said substrate has an offset in a direction which lies in a plane of said substrate (Fig. 1 on para [0014] discloses “The bore is preferably made in such a way that the funnel-shaped bore starting from the top directly abuts at its narrowest point with the constriction of the funnel-shaped bore extending from the underside, that is to say together form the constriction.”  The configuration of the bores on the substrate in STRAUB is similar to the claimed invention.).

Regarding claim 24, STRAUB in view of Graf discloses all of the limitations of its base claim 22.  STRAUB further discloses:   wherein the mean roughness depth of said internal surface of at least one of said passage ducts in said useful region of said substrate within a region of at least one of said layers is less than 4 µm (Although STRAUB does not expressly teaches the substrate having a mean roughness depth being more than 4 µm, but one of ordinary skill in the art would understand that the teaching of STRAUB with respect to the numerical value of the depth that for all practical purposes is equivalent or implicitly the same as thickness d of the film that generally is more than 4 µm.).

Regarding claim 25, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  STRAUB further discloses:  wherein the fibrous material web is a paper web, a cardboard web, or a tissue web; and said internal surface of all said passage ducts in said useful region of said substrate has the mean roughness depth being more than 8 µm (para [0004] discloses “polymeric material (substrate) pores or Passages are preferably made with the aid of a laser.  The polymer material is 

Regarding claim 26, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  STRAUB further discloses:  wherein the mean roughness depth is less than 15 µm (Explanation in claim 25 applied herein as well.).

Regarding claim 27, STRAUB in view of Graf discloses all of the limitations of its base claim 16.  Graf further discloses:  wherein a ratio between a minimum diameter of said passage ducts and a thickness of said substrate is between 1:5 and 1:7 (Explanation in claim 19 applied herein as well.).

Regarding claim 28, STRAUB in view of Graf discloses all of the limitations of its base claim 20.  Graf further discloses:   wherein said filler particles have a mean diameter between 50 pm and 100 µm; and said filler particles are configured to be substantially spherical (Explanation in claim 21 applied herein as well.).

Regarding claim 29, STRAUB discloses:   A method for producing a clothing (Claim 1 and para [0008] discloses “It is also the object of the invention to provide a paper machine clothing in the form of a flat substrate, in particular a laser-drilled film.”), which comprises the steps of: providing a substrate (para [0008]) having an upper side, a lower side, two lateral peripheries (para [0032-34] and Figure 1 disclose a cross section of a flat substrate having an upper side, a lower side, two lateral peripheries.), a useful region between the two lateral peripheries (para [0035-38] and Figure 1 disclose a useful region.), the useful region having a plurality of passage ducts formed therein connecting the upper side to the lower side of the substrate (Fig. 1, para [0035-36]), wherein an internal surface of at least one of the passage ducts, in the useful region of the substrate having a mean roughness depth (As disclosed on para [0007] “When used in paper machines, the problem arises that paper fibers adhere to the surface of the drilled substrate.  As a result, an optimal flow cannot take place through the boreholes.  Often the mean roughness depth minimizes fiber attachment to the drilled substrate as disclosed by cited reference.  Figure 1 and para [0015-0016] discloses a funnel-shaped passage having a depth d and has two parts "a" and "b", which collectively impart a roughness at float 9 to the duct.  It should be noted that the bore is produced such that the cross-sectional area of the outlet opening on the underside of the substrate, is on the outlet side of the borehole, is greater than on the inlet side. This achieves a flow that further supports the dewatering of the fibrous web.  The larger the cross-sectional area of the inlet openings of the drilled holes, the lower the coherent smooth surface of the substrate or of the foil or covering on which the fibrous web rests.  As a result of the overall reduced adhesion forces the adhesion of the fibrous web, so the produced paper is reduced as disclosed on para [0027-0028]); and incorporating at least one of the passage ducts in the useful region of the substrate into the substrate by means of a laser (Fig. 5, element 16.).

However, STRAUB does not expressly disclose:  said substrate having the mean roughness depth being more than 4 µm.
In the same filed of art, Graf discloses:  said substrate having the mean roughness depth being more than 4 µm (Figs. 3-4 and Col. 3, lines 8-10 discloses “In the embodiment shown in FIGS. 3 and 4 sheet 12 is fabricated from polyester film having a thickness of between approximately 0.005 inch =127 µm and 0.050 inch= 1270 µm.”).   Although Graf does not expressly teaches that the substrate having a 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify STRAUB by using a mean roughness depth being more than 4 µm as taught by Graf.  Similarly, one of ordinary skill in the art, upon reading the Graf disclosure, would also have been motivated to apply its teaching of a plurality of water drainage holes extending there through for a shorter time to dewater the web, resulting in lower manufacturing cost for the benefit of the claimed invention.

Regarding claim 30, STRAUB in view of Graf discloses all of the limitations of its base claim 29.  Graf further discloses:   wherein prior to the step of incorporating the passage ducts, forming the substrate by adding filler particles to a matrix material which forms a main component part of the substrate, a material of the filler particles when irradiated with laser light is able to be moved to a gas phase more slowly or rapidly than the matrix material (Explanation in claim 20 applied herein as well.).

Regarding claim 31, STRAUB in view of Graf discloses all of the limitations of its base claim 30.  Graf further discloses:   which further comprises forming the substrate with a plurality of layers, wherein a concentration of the filler particles differs between at least two of the layers (Explanation in claim 22 applied herein as well.).

Regarding claim 32, STRAUB in view of Graf discloses all of the limitations of its base claim 29.  Graf further discloses:   which further comprises forming the substrate from a plurality of layers (The sheet 12 in Graf is similar to the substrate and could be made from various material such as plastic as , wherein the layers are connected to one another by means of an auxiliary agent; and subsequently rolling up the substrate again for the passage ducts to be incorporated (As noted the layers could be fused to one another electrically or adhesively.  Applicant’s disclosure defines an auxiliary agent to be an adhesive layer that is a standard practice in the industry known to one of ordinary skilled in the art.).

Regarding claim 33, STRAUB in view of Graf discloses all of the limitations of its base claim 32.  Graf further discloses:  wherein the substrate in a region in which the passage ducts are being incorporated into the substrate by means of the laser is applied to a substantially planar face (Fig. 5 illustrates a sheet 12 in a region in which the passage ducts are being incorporated into the substrate by means of the laser having a substantially planar face.).

Regarding claim 34, STRAUB in view of Graf discloses all of the limitations of its base claim 29.  Graf further discloses: wherein at least one of the passage ducts is incorporated into the substrate by means of a single pulse of the laser (Fig. 5 illustrates passage ducts is incorporated into the substrate by means of a single pulse of the laser.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nils O. Eklund; (US 4446187 A) is directed to produce a sheet assembly which may be used as a forming fabric, press fabric and/or drying fabric, including as a press felt or drying felt.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748